EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the quarterly report of Gilla, Inc. (the “Company”) on Form 10-Q for the period ended June 30, 2010 as filed with the Securities and Exchange Commission (the “Report”), I, Georges Benarroch, President and Chief Executive Officer of the Company, certify, pursuant to Section906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge, that: (1)the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 16, 2010 By: /s/ Georges Benarroch Georges Benarroch Acting President & Chief Executive Officer And Acting Chief Financial Officer, and principal financial and accounting officer A signed original of this written statement required by Section906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
